 In the Matter Of SINCLAIR REFINERY COMPANY, EMPLOYERandLOCALNo. 483,INTERNATIONAL BROTHERHOOD OF BOILERMAKERS,IRON SHIPBUILDERS AND HELPERS,A. F. L., PETITIONERIn the Matter of WOOD RIVER OIL AND REFINING COMPANY,EMPLOYER-andINTERNATIONAL ASSOCIATION OF MACHINISTSDISTRICTNo. 9,PETITIONERIn the Matter ofTHE WOOD RIVER OIL AND REFINING COMPANY DIVI-SION OF SINCLAIR OIL COMPANY, EMPLOYERandINTERNATIONALUNION OF OPERATING ENGINEERS,LOCAL No. 525,A. F. L., PETITIONERIn the Matter of SINCLAIR OIL COMPANY,EMPLOYERandUNITEDASSO-CIATION OF JOURNEYMEN AND APPRENTICES OF THEPLUMBINGANDPIPEFITTING INDUSTRY OF THE U. S.AND CANADA,LOCAL 553, A. F. L.,PETITIONER-In the Matter of SINCLAIR REFINING COMPANY,EMPLOYERW aCAR-PENTERS DISTRICT COUNCIL OF ALTON,WOOD RIVER AND VICINITY OFTHE UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,A. F.'L., PETITIONERIn the Matter Of WOOD RIVER OIL & REFINING COMPANY, DIVISION OFSINCLAIR OIL, COMPANY,EMPLOYERandLOCAL UNION No. 525,AFFILIATEDWITH THE INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN & HELPERS OF AMERICA,A. F. L.,PETITIONERIn the Matter Of SINCLAIR REFINING COMPANY,EMPLOYERandINTER-NATIONAL HOD CARRIERS',BUILDING AND COMMON LABORERS' UNION,LOCAL 338, A. F. L., PETITIONERIn the Matter of SINCLAIR REFINING COMPANYandINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS,A. F. L. LOCAL 649, PETI-TIONERIn the Matter Of theWOOD RIVEROIL AND REFININGCOMPANY, Divi-SION OF SINCLAIROIL COMPANY,EMPLOYERandLOCAL UNION NO.917, BROTHERHOOD OF PAINTERS,DECORATORS AND PAPERHANGERS OFAMERICA,A. F. OF L.CasesNos. 14-RC-1153, 14-RC 11.31, 14-RC-1151, 14-RC-1155,14-RC-11577.14-RC-11611 14-RC-1175, 14-RC-1206,and14-RC=126.Decided December11,1950.92 NLRB No. 112.643 644DECISIONSOF NATIONALLABOR RELATIONS BOARDDECISION AND DIRECTION OF ELECTIONUpon petitions 1 duly filed, a hearing was held before Glenn L.Moller, hearing officer..The hearing officer's rulings made at thehearing are free from prejudicial error and-are hereby, aaffirmed,Upon the entire record in this case the Board finds :1.The Employer is engaged in commerce within the meaning ofthe- National -Labor Relations Act.=2.The Petitioners, and Oil Workers International Union, CIO,herein-called the Intervenor, are labor organizations claiming to rep=:resent certain employees of the Employer.3.The question.concerning representation :The Intervenor urges that its existing contract with Sinclair Refire--ing Company, herein called Sinclair, embracing a company-wide unitof employees in the refining, pipeline, development, production, pur-chasing, and marketing operations of Sinclair constitutes a bar to theinstant petitions.The petitions are limited to the employees. of therefinery, newly acquired by Sinclair from Wood River Oil and Refin-ing Company, herein called Wood River Company or the Wood Riverplant.The contract in question was executed on July 29, 1949, to continuein effect until June 30, 1950, and thereafter, unless terminated by eitherparty upon 60 days' written notice.However, on March 31, 1950,the contract was renewed and the termination date extended to July 1,1951.The extended contract specifically provided for the coverageof the operations of "other companies which may hereafter be ac-quired."Sinclair acquired the physical properties of the Wood Riverplant as of July 1, 1950. The petitions herein were all filed at varioustimes after May 1, 1950, the automatic renewal date of the originalcontract 2These facts indicate beyond question that the Wood River plantrepresents an entirely new operation added by Sinclair to its existingfacilities after the execution of the contract alleged by the Inter-venor as a bar.Under these circumstances, despite the contract pro-vision for the inclusion of after-acquired companies, it is settled, andwe find, that the contract cannot operate to bar an election among thenew employees.3The parties waived notice of consolidation of the petitions in Cases Nos. 14-RC-1206and 14-RC-1226, which were filed after consolidation was effected as to the other petitions.2Had any of the petitions been filedbeforeMay 1, 1950, this fact alone would be sufficientto prevent the renewed contract from operating as a bar.Republic Steel Corporation,84NLRB 483..8E. g.,St. Regis Paper Company,84 NLRB 454;Westinghouse Electric Corporation, 87NLRB 463;Commercial Solvents Corporation,74 NLRB 1265. SINCLAIR REFINERY COMPANY6454.The appropriate unit:The Petitioners seek separate craft units confined to the Wood Riverplant, coextensive with their respective jurisdictions.The Intervenoropposes the requests of the Petitioners,contending that the Wood,River plant has become integrated in Sinclair's total operations as towhich the only appropriate unit is company-wide.in scope.Alterna-tively, the Intervenor indicates that it is willing to participate in anelection among all the employees in such a company-wide unit, eventhough only the Wood River plant is properly before the Board.The Petitioners also take alternative positions,viz : If the Board findsthat the company-wide unit, as proposed by the Intervenor,is appro-priate, a self-determination election should be directed among theemployees at the Wood River plant to. ascertain(a)whether theydesire to be represented in the company-wide unit or in their respectivecraft units at the Wood River plant;or, in the further alternative,(b) whether they desire to be represented in the company-wide unitor in a production and maintenance unit limited to the Wood Riverplant, with all the Petitioners appearing on the ballotjointly.TheEmployer indicated its position was neutral.The record shows that the newly acquiredWoodRiver plant hasbeen rapidly integrated into Sinclair'sNation-wide operations.Al-though theWood River plant continued its, physical operations sub-stantially'unchanged after its purchase by Sinclair,it immediatelybecame subject to Sinclair's centralized control fromNew York Cityin respect to such matters as industrial relations,crude oil supply,production and marketing,in the same manner as other refineries andfacilities of Sinclair.It also appears that the operation at the WoodRiver plant in relation to Sinclair's over-all facilities are not substan-tially different from those of Sinclair's other refineries.Moreover,the quantity of - crude' petroleum received at the Wood River plantthrough Sinclair'spipeline sharply increased from approximately51 percent of its total supply in June 1950 to 84 percent in September,1950.4Since 1934 the bargaining history between the Intervenor andSinclair has been on a Nation-wide basis.In 1942 Sinclair initiallyrecognized the Intervenor as the execlusive representative of itsproduction,pipeline,and refining employees, except those in theWellesville Refinery.Successive contracts between these parties car-ried the provision that employees in expanded or newly acquired oper-ations shall be covered.But in several instances the contract was not4on October 20, 1950, the Intervenor filed with the Board "Motion to Reopen Record,"together with certain employee affidavits. .The stated object of the motion is to incorporatein the record certain alleged post-hearing developments which would indicate, if true, agreater degree of integration of the wood River plant in Sinclair's over-all operations.However, assuming the truth of the allegations in the motion,our disposition of theissues herein would remain unchanged.The mation is therefore denied. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDin fact applied to such additional operations until after the Inter-venor established its majority representation of the employees sought.to be added.,'As to the newly acquired Wood River plant, however, all the produc-tion and maintenance employees had been represented since 1941 bythe various petitioning craft unions herein.While each of theseunions retained its full craft autonomy, bargaining was conductedon a joint basis and a single master contract was executed by all ofthem, except that International Association of Machinists, hereincalled IAM, after its disaffiliation from the American Federation ofLabor, executed a separate uniform contract following its partici-pation in the joint negotiations.In 1948, all of the Petitioners wonSection 9 (e) elections, pursuant to which they were authorized bythe Board to enter into union-security agreements on behalf of theirrespective craft units; and in. 1948 and 1949, three of these unions 6were certified by the Board as exclusive bargaining agents in theirseparate craft units.After the purchase of the Wood River plantin July 1950, Sinclair terminated the recognition of the Petitioners butcontinued, as an interim measure, to utilize the grievance procedureestablished under the preexisting contracts.7Before the purchase of the Wood River plant, the IAM andWood River Company entered into a consent election agreement.The Regional Director proceeded with the election on July 11, 1950,despite the change of ownership.Although the election results in-dicated that the IAM received a majority of the valid votes cast,the Regional Director withheld his designation or certification ofthe IAM in view of the pendency of the instant proceedings.TheIAM now requests that it be certified. It is our opinion that theresults of the consent election are not binding upon the Board withrespect to the question of appropriate unit, particularly as therewas no designation by the Regional Director or bargaining historybased upon such results."The new ownership of the Wood Riverplant and its integration into Sinclair's over-all operations presentsuch changed circumstances as to require that the Regional Directorset aside the consent election results, and that the IAM's representative5 Thus, by means of Board elections, self-determination was afforded the employees attheWellesville Refinery in 1942, and the Pennsylvania Division of the products pipelinein 1946; and the Fort Worth, Texas, Refinery was included only after a United StatesConciliator certified the Intervenor's representation of the employees therein.6United Association of Journeymen and Apprentices of the Plumbing and PipefittingIndustry of the U. S. and Canada, Local 553, A. F. L. ; Local Union No. 525, Affiliatedwith the International Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, A. F. L.; andInternationalBrotherhood of Electrical Workers, A. F. L. Local 649.4The contracts of the Petitioners with Wood River Company all expired on August 1,1950 (before the hearing).8See,e. g.,Rocky Mountain Pipe Line Company,79 NLRB 1119. SINCLAIR REFINERY COMPANY647status at the Wood River plant be determined on thesame basis asthat of the other Petitioners.Past Nation-wide bargaining covering Sinclair's employees and theintegration of the Wood River plant into Sinclair's operations wouldindicate the appropriateness of merging the Wood River plant in theexisting company-wide unit of Sinclair.However, the employeesin the Wood River plant, who are in the position of new employeesat a new plant, are entitled to a voice in the determination of theissue of their collective bargaining representation.'In addition,the positive bargaining history under the Wood River Company in-volving these employees provides a sufficient basis to afford themthe choice of separate representation by the Petitioners, as well asthat of company-wide representation by the Intervenor."oThe primary contention of the Petitioners for an election in theirrespective craft units confined to the Wood River plant must be re-jected in view of the new status of these employees under Sinclair, andthe consequent necessity that any craft units, now to be found appro-priate, be company-wide in scope."'However, the effective bargaininghistory at the Wood River plant, including the joint negotiations onthe part of the various Petitioners and their acceptance of uniformcontract terms, supports the Petitioners' alternative contention for aplant-wide unit of the employees at the Wood River plant representedby the Petitionersjointly.Under all these circumstances, and the en-tire record in the case, we find that a unit of all the employees at theWood River plant may be appropriate, depending upon the resultsof the election hereinafter directed.If a majority of the employeesselect the Petitioners as their joint representative, they will be takento have indicated their desire to be represented in a separate plant unit;if a. majority select the Intervenor, they will be taken to have indicatedtheir desire to become a part of the existing company-wide unit.12Accordingly, we shall direct an election in the following votinggroup:All employees at the Employer's Wood River Refinery at Hartford,Illinois, excluding office and clerical employees, guards, professionalemployees, and supervisors.[Text of Direction of Election omitted from publication in thisvolume.]9E.g.,Sylvania Electric Products,87 NLRB 597;Lone Star Producing Company,85NLRB 1137;Chicago Freight Car & PartsCo., 83 NLRB 1163.10 SeeIllinois Cities Water Company, 87NLRB 109;Lowell Industrial Development Com-pany,80 NLRB 1697. Cf.Lone Star Producing Company, ibid.11See, e. g.,West Texas Utilities Co. Inc.,88 NLRB 192;Joseph E. Seagram&Sons, Inc.,83 NLRB 167;Caterpillar Tractor Co., 77NLRB 457.12For the reasons herein stated, the Intervenor'smotion to dismiss the petitions is herebydenied.